Exhibit Provident Energy Announces March Cash Distribution and Releases 2007 Canadian Tax Reporting Information News Release 04-08 March 6, 2008 All values are in Canadian dollars CALGARY, ALBERTA - Provident Energy Trust (Provident) (TSX-PVE.UN; NYSE-PVX) today announced its March cash distribution will be CDN$0.12 per unit payable on April 15, 2008. March’s distribution will be paid to unitholders of record on March 24, 2008. The ex-distribution date will be March 19, 2008. The Trust’s current annualized cash distribution rate is CDN$1.44 per trust unit. For unitholders receiving their distribution in U.S. funds, the March 2008 cash distribution will be approximately US$0.12 per unit based on an exchange rate of 1.0103. The actual U.S. dollar distribution will depend on the Canadian/U.S. dollar exchange rate on the payment date and will be subject to applicable withholding taxes. Provident's Board of Directors has resolved to keep the distribution level at $0.12 per unit, per month, for the next three months subject to current forecasts of commodity prices, production and planned capital expenditures. 2007 Canadian Unitholder Tax Information Provident has determined that for taxable Canadian unitholders, distributions paid in 2007 are to be 94.81 percent taxable and 5.19 percent tax deferred return of capital (ROC). Canadian unitholders holding their Provident investment in a Registered Retirement Savings Plan, Registered Retirement Income Fund or Deferred Profit Savings Plan should not report any income related to distributions on their 2007 income tax return. Unitholders holding their units outside such plans should receive a T3
